By the Court,
Safford, J.
This is a proceeding in error, brought to reverse an order of the district court of Wyandotte county; dismissing an appeal taken by the plaintiff in error, from a judgment of a justice of the peace, because notice of such appeal had not been given, as required by the fifteenth rule, made and adopted by this court, under and by virtue of § 612 of the code. That portion of said rule 15 having reference to the point raised in this case, reads as follows: “In cases of appeal from a judgment of a justice of the peace, or mayor or recorder of a city or village, the -appellant shall, within five days after the filing of the transcript of appeal in the district court, serve upon the appellee or appellees, his or their agent or attorney, notice in writing of the filing thereof.” This language is certainly very explicit, and easy to be understood; and moreover, the taste of giving timely notice of their appeal, here imposed upon appellants is, as it seems to us, entirely reasonable .and proper, and calculated to promote justice.
*558We are of the opinion, also, that this -requirement has not been in any way affected or changed by any action of the legislature, since its adoption, .and that it is therefore in full force and effect, as a rule by which the courts of the state are bound. We think, therefore, that inasmuch as the appellant in this case in the district court, had failed to comply with this plain requirement of rule 15, in regard to . giving notice of his appeal, or to give such notice within any reasonable time, the action of said court in the premises was justifiable and proper, and should be affirmed.
All the justices concurring.